 PRESBYTERIAN/ST. LUKE'S MEDICAL CENTERPresbyterian/St. Luke's Medical Center and St.Luke's Federation of Nurses and Health Profes-sionals. Cases 27-CA-6403, 27-CA-6574, and27-RC-5934September 21, 1981DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn March 6, 1981, Administrative Law JudgeClifford H. Anderson issued the attached Decisionin this proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, the Charging Partyfiled cross-exceptions and a supporting brief, andthe General Counsel filed separate briefs in supportof the Administrative Law Judge's Decision and inanswer to Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings,' find-ings,2and conclusions3of the Administrative LawI Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.2 We agree with the Administrative Law Judge's finding that Re-spondent violated Sec. 8(aXl) of the Act by polling employees regardingtheir grievances and creating the impression that such grievances wouldbe satisfied. We disagree, however, with his finding that Respondent vio-lated Sec. 8(aXI) in the same poll by questioning employees concerningwages, hours, and fringe benefits, and by granting wage and fnnge bene-fits, changes based on the survey. Respondent had informed St. Luke'semployees in May 1979. prior to the initiation of the Union's organizingcampaign, that an impending merger with Presbyterian Medical Centerwould result in wage-scale consolidation and a new fringe benefit pro-gram by early 1980. A survey would appear, as the Administrative LawJudge found, to be the logical method by which the employees couldchoose from among the various wages and fringe benefits already in ex-istence at the newly merged facilities. We find that the survey, to theextent it focused specifically on wages, hours, and fringe benefits, wasconceived for legitimate business reasons and was not designed in this re-spect in response or opposition to the Union's campaign. We likewisefind that the subsequent wage and benefit changes were lawful. Accord-ingly, we dismiss the portion of the complaint's allegation and overrulethe parn of the Union's Objection 6 dealing with the polling of employeesregarding wages, hours, and fringe benefits. We also dismiss the com-plaint's allegation and overrule the Union's Objection 9 concerning thewage and fringe benefit changes.3 In adopting the Administrative Law Judge's recommendation todirect a second election, we find it unnecessary to pass on the Union'sObjection I alleging that Respondent prepared the Excelsior list in badfaith and we do not rely on the Administrative Law Judge's recommen-dation that Objection I be sustained.The Administrative Law Judge erroneously sustained the Union's Ob-jection 3 alleging that employee Neider was discharged for engaging inunion activities inasmuch as he dismissed that allegation of the complaintAccordingly, we overrule the objection.258 NLRB No. 21Judge and to adopt his recommended Order, asmodified below.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Presbyterian/St. Luke's Medical Center, Denver,Colorado, its officers, agents, successors, and as-signs, shall take the action set forth in the said rec-ommended Order, as so modified:1. Substitute the following for paragraph l(d):"(d) Soliciting employees' grievances by meansof a survey and creating the impression that suchgrievances would be satisfied in order to discour-age employee support for St. Luke's Federation ofNurses and Health Professionals or any other labororganization."2. Delete paragraph (e) and renumber the subse-quent paragraphs accordingly.3. Substitute the attached notice for that of theAdministrative Law Judge.[Direction of Second Election and Excelsior foot-note omitted from publication.]In the absence of exceptions thereto, we adopt, proforma, the Adminis-trative Lasw Judge's overruling the Union's Objections 3(d), (e), and (g)and 4, 5, 7, 10, and II.We do not adopt the Administrative Law Judge's discussion of EssexInrernational, Inc.. 211 NLRB 749 (1974). with respect to the validity ofthe no-solicitation rules. See T:R. Wi Bearing Division. A Division of:R. W. Inc., 257 NLRB No. 47 (1981)APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively throughsentatives of their own choicerepre-To engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.93 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT promulgate, maintain, or en-force any rule, regulation, or other prohibitionagainst employees who solicit on behalf of anylabor organization on our hospital premises bymeans other than a clear unambiguous rulelimiting or prohibiting solicitation in immediatepatient care areas or other specifically identi-fied areas where employee solicitation has anunreasonable effect on patient care, during em-ployees' nonworking time.WE WILL NOT threaten or warn employeesabout violation of no-solicitation rules whichare not in conformance with the immediatelypreceding paragraph.WE WILL NOT interrogate employees con-cerning their union or protected concerted ac-tivity.WE WILL NOT solicit employees' grievancesby means of survey, thereby creating the im-pression that such grievances would be satis-fied in order to discourage employee supportfor St. Luke's Federation of Nurses and HealthProfessionals or any other labor organization.WE WILL NOT reprimand or issue writtenwarnings to employees because of their pro-tected concerted or union activity.WE WILL NOT discharge employees becauseof their union activity.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them inSection 7 of the Act.WE WILL offer Lauren Hammond immediateand full reinstatement to her former position,discharging if necessary any replacementshired to fill her position, or if said position nolonger exists to a substantially equivalent posi-tion, without loss to her seniority or otherbenefits.WE WILL make Lauren Hammond wholefor any loss of benefits she may have sufferedby reason of our discrimination against her bypayment to her of a sum equal to the value ofwages and other benefits she would haveearned from the date of her termination to thedate of our offer of reinstatement, less interimearnings and with appropriate interest.WE WILL rescind and expunge from ourpersonnel records any reference to wrongfulwritten warnings to and/or reprimands of thefollowing employees:Harlan BishopMarcia SherrillKathy BitzerSharon LuhrsLauren HammondWE WILL rescind any rules restricting em-ployee solicitation which are not clearly andunambiguously worded and which limit solici-tation to times other than working time and toareas other than immediate patient care areas,or other than specifically identified areaswhere employee solicitation has an unreason-able effect on patient care.PRESBYTERIAN/ST. LUKE'S MEDICALCENTERDECISIONSTATEMENT OF THE CASECLIFFORD H. ANDERSON, Administrative Law Judge:This case was heard before me in Denver, Colorado, onJune 3-6, 10, and 11, 1980, and the record was finallyclosed on December 19, 1980. The procedural predicateto this Decision is as follows:On October 25, 1979, St. Luke's Federation of Nursesand Health Professionals (herein called the Union, theCharging Party, or the Petitioner) filed a charge in Case27-CA-6403 against Presbyterian/St. Luke's MedicalCenter (herein called Respondent or the Employer). Thischarge was amended by the Union on May 8, 1980. OnJanuary 11, 1980, the Acting Regional Director forRegion 27 of the National Labor Relations Board (hereincalled the Board or NLRB) issued a complaint andnotice of hearing in Case 27-CA-6403.On February 12, 1980, the Union filed a charge inCase 27-CA-6574 against Respondent. On April 14,1980, the Acting Regional Director for Region 27(herein called the Regional Director) issued a complaintand notice of hearing in Case 27-CA-6574 and an orderconsolidating Cases 27-CA-6403 and 27-CA-6574 forhearing.On October 5, 1979, the Union filed a petition in Case27-RC-5934 seeking to represent certain technical em-ployees of the Employer. Consistent with a Decision andDirection of Election issued on December 11, 1979, bythe Regional Director, an election was conducted onJanuary 10, 1980, with the challenges to certain ballotsbeing determinative of the results of the election. ThePetitioner filed timely objections to the conduct of theelection on January 17, 1980.Following a directed hearing on challenges, the Hear-ing Officer's Report on Challenges was issued on Febru-ary 28, 1980. The Regional Director issued a Supplemen-tal Decision on March 17, 1980, and, based thereon,issued a revised tally of ballots on March 24, 1980, find-ing that 79 ballots had been cast for, and 97 against, thePetitioner with I ballot remaining undetermined. There-after, on May 23, 1980, the Regional Director issued a"Supplemental Decision on Objections to Conduct Af-fecting the Results of Election, Order Directing Hearingand Consolidating Cases and Notice of Hearing." Thisdecision directed a hearing on the Petitioner's objections,and consolidated that hearing and the hearing scheduledon the outstanding complaints.94 PRESBYTERIAN/ST. LUKE'S MEDICAL CENTERFollowing the hearing, the record was closed andpost-hearing briefs were submitted by the parties. OnAugust 28, 1980, counsel for the General Counsel filed amotion to reopen the hearing and to consolidate casesbased on the asserted merits of Case 27-CA-6840, inwhich case a complaint had been issued that same dayagainst Respondent. On September 16, 1980, grantedthe General Counsel's motion, and directed the RegionalDirector to set a date, time, and place of hearing "to beheld at the soonest opportunity" in the reopened consoli-dated action. The Regional Director subsequently sched-uled the reopened hearing for December 2, 1980. On No-vember 24, 1980, the General Counsel moved to post-pone the December 2, 1980, hearing indefinitely becauseof new amendments filed by the Charging Party in Case27-CA-6840. On November 25, 1980, 1 granted thismotion.On December 1, 1980, the Charging Party and Re-spondent filed a joint motion to sever proceedings, ineffect seeking to sever the as yet untried complaint inCase 27-CA-6840, to close the record in the previouslyheard and briefed cases, and to proceed to a decisiontherein. On December 19, 1980, I granted the jointmotion again closing the record as to the instant casesand remanding Case 27-CA-6840 to the Regional Direc-tor. Thus, Case 27-CA-6840 is no longer before me.The complaints in Cases 27-CA-6403 and 27-CA-6574, as amended at the hearing, allege that Respondentcommitted various violations of Section 8(a)(1) and (3) ofthe National Labor Relations Act, as amended (hereincalled the Act). The allegations include three improperno-solicitation/no-distribution rules, multiple coercive in-terrogations, improper wage increases, solicitation ofgrievances, and the reprimand and discharge of employ-ees. Respondent denies that it has violated the Act, inpart by denying certain conduct attributed to it and bydenying that the actions it took were for impermissiblereasons or were otherwise prohibited under the Act.The Union's objections largely track the allegations ofthe complaints but also include, inter alia, the contentionsthat the Employer failed to comply with the Boardstandard for the preelection list of employee names andthat its election campaign material was improper. TheEmployer denied the commission of any objectionableconduct.All parties have been afforded the right to appear, tocall, examine, and cross-examine witnesses, to introducedocumentary or other evidence, to argue orally, and tofile briefs.Upon the entire record of the case,' including briefsfrom the General Counsel, Respondent, and the Charg-ing Party, and from my observation of the witnesses andtheir demeanor, I make the following:While the above-described formal documents with respect to Case27-CA-6840 are a necessary part of the record for its procedural founda-tion, these documents, including the complaint in Case 27-CA-6840, arenot relevant in any substantive way to the determination of the issuesnow before me.FINDINGS OF FACTI. JURISDICTIONRespondent is, and has been at all times material, aColorado State corporation with its principal places ofbusiness in Denver, Colorado, where it operates acutecare medical centers. In the course and conduct of itsbusiness operations, Respondent has an annual grossvolume of business in excess of $250,000 and purchasesand receives goods and materials valued in excess of$50,000 at its facilities in Colorado directly from outsidethe State of Colorado.II. THE L.ABOR ORGANIZATION INVOLVEDThe Union is, and has been at all times material herein,a labor organization within the meaning of Section 2(5)of the Act.III. THE AI.LEGED UNFAIR I.ABOR PRACTICES2The unfair labor practices litigated at the hearingcover a broad period of time and a variety of situations.It is appropriate that they be organized for discussion inthe following manner.A. Background Events and Circumstances3Respondent operates facilities providing acute patientcare in Denver and Aurora, Colorado. The currententity is the result of a July 1979 merger of two previ-ously seperate bodies, St. Luke's Hospital Associationand Presbyterian Medical Center. St. Luke's HospitalAssociation operated a self-contained tertiary hospital of-fering a full complement of service to patients; it is thisfacility which is in question herein (herein called St.Luke's). Presbyterian Medical Center operated its mainfacility in Denver, some 10 blocks from St. Luke's. Pres-byterian also operated an Aurora, Colorado, facility, lo-cated some 10 miles distant. Respondent now operatesthe three facilities which employ some 3,000 employeesand maintain 1,037 beds: 465 at St. Luke's, 438 at Presby-terian Denver, and 134 at Presbyterian Aurora.In 1979, there were few hospitals in the State of Colo-rado which had collective-bargaining agreements withlabor organizations. In the middle of that year, Denvernurses embarked on a series of actions for mutual aid andassistance which attracted the attention of the communi-ty. On July 26,4a "sick-out rally" was held by Denvermetropolitan area nurses in a city park to protest nurses'low wages, benefits, and staffing conditions. On August16, nurses attended a rally at a local college where theywere addressed by speakers on behalf of various labororganizations. On August 31, the nurses picketed a localhospital to protest the discharge of an employee whohad been associated with the earlier nurse activities.2 The Petitioner's objections will be discussed infra: however, objec-tion allegations which are identical to unfair labor practice allegationswill be discussed under this section of the Decision and referred to onlyin a conclusionary manner thereafter.' These facts are taken from the Regional Director's December I I.1979. Decision and Direction of Election, stipulations of the parties, andcredible uncontradicted testimony of witnessesAll dates hereinafter are in 1979 unless oitherwise indicated.95 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThese events were extensively covered by Denver areatelevision, radio, and newspapers. It may be said thatnurse organizational activity was a matter of some noto-riety in the Denver area.In July, and thereafter, union organization was eitherunder way or under discussion at various Denver hospi-tals, including St. Luke's. Union authorization card so-licitation was ongoing at St. Luke's in early September.On October 5, the Petitioner filed the instant petition inCase 27-RC-5934 and a separate petition in Case 27-RC-5935 seeking to represent a unit of St. Luke's regis-tered nurses.5While Case 27-RC-5935 is not before me,it was processed simultaneously with Case 27-RC-5934in the preelection stages.B. Respondent's Solicitation/Distribution Rules1. Language and periods of applicabilityThe complaint in Case 27-CA-6403 alleges, theanswer admits, and I find that the following rules werein effect at St. Luke's during the periods indicated:(a) Since on or about April 5, until on or about Sep-tember 15 (hereinafter referred to as rule 1):1. POLICY1.1 Solicitations by Employees: Because of the dis-ruption to the health care services of the hospital,no materials shall be distributed to and no solicita-tion shall be made of any hospital patient or em-ployee in any patient care area within the hospitalpremises.Any solicitation must be confined to non-patientcare and non-public areas and during non-workingtime. Examples of patient care and public areas arepatient rooms, treatment areas, reception areas, hall-ways, stairways, coffee shop and the like. Solicita-tion of employees by other employees may be madeduring non-work time in non-work areas.1.2 In no event will any solicitations be made ofeither visitors or patients.1.3 Solicitations by Non-Employees: Non-employ-ees may not solicit on hospital premises for anyreason whatsoever.2. GENERAL2.1 Authorized Exceptions: The only authorizedexceptions to this rule will be the annual UnitedWay Campaign and the United States Savings Bondprogram. These two programs are allowed due tothe community, or universal, nature of the program.2.2 Any infraction of this rule should be handledimmediately by the employee's immediate supervi-sor or department head, unless there is some ques-tion concerning the application of the policy thatshould be discussed with the Director of Personnelor Administration.(b) Since on or about September 15 until on or aboutOctober 18 (hereinafter referred to as rule 2):1 Following an election on January 10, 1980, the Petitioner was certi-fied as the representative of the unit employees in Case 27-RC-5935.Because our patients are in areas throughout thehospital, and because our medical staff has deter-mined that tranquility is essential to proper patientcare, the Medical Center, in cooperation with themedical staff, has adopted the following rule:Except to solicit participation in official Medi-cal Center employee programs, no employeeshall solicit any other employee of the MedicalCenter for any purpose at any time in any area towhich patients have access. This prohibition in-cludes, among other areas, hallways, stairs, wait-ing rooms, elevators, and patients' and visitors'lounges.Employees may engage in solicitation of otheremployees only when both employees are onnon-working time and only in areas to which pa-tients do not have access.No employee shall distribute any matter of anykind in any areas of the Medical Center except innon-working areas to which patients do not haveaccess.At no time shall any employee solicit any pa-tient or visitor for any purpose, nor shall any em-ployee distribute any matter to patients on visi-tors.This prohibition does not apply during non-working time in the cafeterias at any of the cam-puses, or during non-working time in the coffeeshop at the Denver Presbyterian campus betweenthe hours of 8 p.m. and 8 a.m.(c) Since on or about October 18 (hereinafter referredto as rule 3 and collectively with rules I and 2 as therules):Effective immediately the following rule will bein effect at all locations in the Medical Center.Employees will not engage in any activity duringtheir on-duty time which takes them away from de-voting full attention to their responsibilities.Employees shall not engage in solicitation ofother employees on either the working (on-duty)time of the employee doing the solicitation or theemployee being solicited.Employees shall not distribute any matter ontheir working time or in any working area.The rule will be strictly enforced.This rule is less restrictive than the rule whichhas been in effect because we believe employeeswill use reason and good judgment in all areas ofthe Medical Center, particularly those areas of pa-tient care and where patients and their visitors haveaccess. Naturally any activity which is disruptive tothe care of the patient or atmosphere of patient carewill not be tolerated.2. The enforcement of the rulesAs will be set forth more specifically infra, Respond-ent's agents on various occasions warned employeesduring relevant periods not to be away from their as-96 PRESBYTERIAN/ST. LUKE'S MEDICAL CENTERsigned work areas during working time and not toengage in nonwork discussions in certain areas. Theseinstructions and, in some cases, reprimands or warningsresulting from perceived breaches were directed to em-ployees whom Respondent's agents knew or suspectedwere discussing union organization or preorganizationalprotected concerted activity.The record is replete with evidence that employees ofRespondent, including statutory supervisors, engaged inthe purchase and sale of commercial products manufac-tured by Amway and other companies, and that these ac-tivities were pervasive and occurred during worktimeand in patient care areas. These activities were socommon that I find that Respondent's agents knew, orwell should have known, of its frequent occurrence atthe facility during all relevant times.Insofar as the record reflects, the three rules in ques-tion were only enforced against known or suspectedunion or other protected concerted activities at the facili-ty and were not applied to other forms of solicitation-including the commercial activity discussed above.3. Analysis and conclusionsa. Facial validity of rule IThe record does not reflect the existence of a solicita-tion rule preceding rule I or any evidence regarding therationale for its institutions Rule I permits employee so-licitation during nonworktime if conducted in nonworkareas. Solicitation even during nonworktime is prohibitedin patient care and public areas, which are exemplified inthe rule as including "reception areas, hallways, stair-ways, coffee shop and the like."The Board has developed a presumption that restric-tions on employee union soliciation during nonworkingtime violate Section 8(a)(1) of the Act absent a showingby an employer of a business justification for the rule.The Supreme Court has affirmed such a presumption.Republic Aviation Corporation, 324 U.S. 793 (1976). TheBoard modified this presumption in hospital cases in St.John's Hospital and School of Nursing, Inc., 222 NLRB1150 (1976). In that case, the Board held that hospitalscould prohibit solicitation in immediate patient careareas. In other than immediate patient care areas, theBoard holds that solicitation should be permitted andthat employer prohibition would be presumed unlawfulabsent a showing that disruption of patient care wouldresult. This new hospital standard was approved by theSupreme Court in Beth Israel Hospital v. N.L.R.B., 437U.S. 483 (1978).Applying the standard here, it is apparent that rule I isfatally overbroad. Here, as in Beth Israel, the rule in-cludes in its solicitation ban the "coffee shop and thelike" without justification for its inclusion.'Thus, rule Iprohibits solicitation in areas in which its ban is presump-tively invalid. No evidence was proffered which wouldjustify the ban is imposition into the areas noted. It isI The commencement date in the pleadings is the date 6 months priorto the filing of the charge. The precursor Presbyterian Medical Centerhad a similar rule. See The Presbyterian Medical Center. 227 NLRB 904(1977), enfd. 586 F.2d 165 (10th Cir. 1978).' See also the discussion of rules 2 and 3 infra.thus invalid. Nor does Respondent seriously contend oth-erwise. Accordingly, I find that by maintaining and en-forcing" rule I, Respondent has violated Section 8(a)(l)of the Act.b. Facial validity of rule 2Rule 2 limits employee solicitation to areas to whichpatients do not have access. The rule prohibits solicita-tion in, among other areas, hallways, stairs, waitingrooms, elevators, and patient and visitor lounges. Therule specifically allows solicitation in the facility's cafete-ria or coffeeshop. It is clear from the record that theprohibited solicitation areas of rule 2 are broader thanthe "immediate patient care areas" where a presumptionof validity attaches to no-solicitation rules. It is appropri-ate then to examine Respondent's justification for thisbroader restriction.(1) Evidence of the rationale, application, andeffects of rule 2Dr. John F. Mueller, the director of medicine at St.Luke's,9testified that the hospital administration, in thefall, asked the medical executive committee, of which hewas a part, to consider the then-ongoing union activity atSt. Luke's for the purpose of recommending changes inthe then-current solicitation-distribution rule, rule 1. Thatcommittee considered the question.Dr. Mueller testified that patients in a hospital'0expe-rience "a mixed emotional state that involves uncertain-ty, a certain amount of fear, of wonderment, of notknowing quite what to expect." Thus, every effort ismade to achieve "peace, tranquility, quietness, hopefullyhappiness. [P]atients, who may be quite independent onthe outside become quite dependent when admitted tothe hospital." Dr. Mueller testified that it was importantfor patient care to avoid a situation which would upset apatient.Given this goal of successful patient care, Dr. Muellerdescribed his own rationale, and that of his colleagues inthe staff meeting, as follows:The situation in which the possibility of unioniza-tion would be discussed and that is the specific issuethat was discussed at the medical staff meeting thatwas referred to. It was the feeling of my colleaguesRespondent argues that there is no evidence, other than its answeradmitting that it maintained and gave effect to the rules, that it publishedor enforced them and. therefore, that these allegations of the complaintmust fail even if the rules might be otherwise invalid. I reject this defensefirst on the technical basis of the admission in Respondent's answer thatin each case Respondent "maintained in effect" the rules at the allegedtimes. I find this admission sufficient to support a violation. Second. thereis evidence that, in the life of each rule. Respondent's agents, as set forthinfra, sought to limit or punish employee solicitation on the basis of thethen-existing rule.9 Dr. Mueller's curriculum vitae and responsibilities at St. Luke's dem-onstrate that he is a physician of training. experience, and responsibilityin the practice and administration of medicine and hospital care.'° Inasmuch as Dr. Mueller testified that he had not observed orlearned of any solicitation he felt was detrimental to patient care duringany relevant period at St. Luke's, it must be assumed that his opinionsand conclusions are based on experience or training not specifically iden-tified.97 DECISIONS OF NATIONAL LABOR RELATIONS H()OARDand certainly my own feeling that it does, indeed,represent the kind of potential situation that can bestressful for a patient.Q. [by Respondent's counsel] Why?A. Because I think that obviously unions rightaway in the public eye usually mean strike andstrike means abandonment. This obviously could bea very stressful situation for a patient in the hospitalwho could feel that, well, everybody is going towalk out and here I am and no one to take care ofme. I think that was the thing behind the medicalstaff decision that you referred to which I support-ed.Q. Might the patient fear if a strike be potentiallyharmful to a patient?A. Yes, I certainly think so.Q. How?A. I think not only in terms of the possibility ofthem not getting the necessary care that theydemand, but certainly the stress situation is onewhich we try to eliminate or keep down, to subli-mate as much as possible in a hospital experiencewith a patient.You know, there may be another element to thiswhole business. I think also patients generally feelthat they want to be in a place where everybody isgetting along and I think unionization situationsalways bring out the question of conflicts betweenpersonnel who are working together in the hospital.Dr. Mueller testified that, although not discussed atthe meeting, employee sale of products, tickets to socialaffairs, or the like, while possibly distracting to employ-ees in their duties, was a different issue because such so-licitation did not raise the spector of abandonment (i.e.,unionization causes strikes; strikes cause patient abandon-ment) in patients' minds and was therefore less stressfulto patients. Dr. Mueller testified:[W]e decided that we would recommend to admin-istration that solicitation for the union would not beallowed in certain areas of the hospital where pa-tients might be a part of that conversation or hearpart of that conversation.Therefore, the medical staff recommended to the admin-istration that union solicitation not be allowed in certainareas of the hospital where patients might participate inor overhear conversations between employees.While Dr. Mueller testified concerning the rationalefor the recommended solicitation rule change, it wasclear that his analysis regarding the impact of union ac-tivities was based on abstract notions or experiencesother than at the facility. He testified that he had not ob-served any adverse effect on patient care during the or-ganizing that took place at the facility during the periodbefore the rule change. No evidence at all was offeredconcerning actual observation of an adverse impact onpatient care. Nor was evidence offered of differing con-sequences to patients when encountering or overhearingemployee organizational solicitation in differing areas ofthe facility. While testimony was received concerningwhat areas actually were used by or accessible to pa-tients," Respondent proffered no rationale at the hear-ing to justify the application of its ban to these areas,nor, apparently, in adopting the new rule, did it considerthe potentially differing effects on patient well being ofencountering organizational solicitation in the variousareas of the facility.(2) Analysis and conclusionThe presumptions of legality and illegality applied tono-solicitation rules in hospitals, as a recent doctrine, isundergoing clarification by the Board and the courts.The Supreme Court in N.L.R.B. v. Baptist Hospital, Inc.,422 U.S. 773 (1979), examined the effect of the Board'spresumption in the face of evidence that a hospital be-lieved organizational solicitation by employees had anadverse impact on patient care, and therefore banned itin all areas open to patients and their visitors. On thefacts of that case, the Court found the Board's presump-tion properly acted to render invalid hospital restrictionson solicitation in first-floor or nonmedical floor lobbies,the gift shop, and the cafeteria. The Court noted that thehospital had presented no evidence regarding the fre-quency of patient use of the cafeteria, the gift shop, orthe first-floor lobbies and that its evidence of a generaldesire to avoid patient exposure to any employee unionsolicitation did not overcome the Board's presumption asto these areas which were removed from immediate pa-tient care locations. The Court, in disagreement with theBoard, found that the hospital could properly ban solici-tation in corridors and sitting rooms on patient floors. Asto these areas, the Court held the Board's presumption ofinvalidity was insufficient to strike the rule.Turning to the instant case, it is clear, and I find, thatRespondent's patients, or at least some of them, haveaccess to essentially all areas of the facility not specifical-ly denied to public use and that therefore the effect ofrule 2 was to prohibit solicitation in a broad range ofareas, including much more than immediate patient careareas. Consistent with Baptist Hospital, I find Respond-ent's general argument that patient care is disrupted byemployee organizational solicitation sufficient to justify aban on solicitation in areas which are used by patientsqua patients as opposed to patients who as a result oftheir ambulatory circumstances frequent areas used bythe public.'2So, too, I find the solicitation ban justifiedin the hallways, elevators, and stairways utilized for themovement of patients and emergency equipment.N.L.R.B. v. Baptist Hospital, Inc., supra at 789, fn. 16. Asto these areas, rule 2 is not invalid.Rule 2, however, includes areas in its ban on solicita-tion which, while accessible to patients, are for generaluse by those who are at the facility: patient, employee,and member of the public alike. These areas include, butI Included in this evidence was testimony regarding the use of hall-ways, stairways, and corridors by staff in emergency situations whichalso involved the use and movement of emergency equipment.'2 The Board has rejected the argument that areas may be declared offlimits to solicitation because they are used by visitors of patients or othernonpatienlt members of the public. Eatern Maine Medical Center, 253NLRB 224 (198)).98 PRESBYTERIAN/ST. LUKE'S MEDICAl. CENTERare not limited to, the main entrances, lounges, stairs, andcorridors in areas not dedicated to patient care, as wellas the other areas of the hospital primarily for public asopposed to patient use which are not described on therecord but which may be fairly inferred as existing inany large modern hospital. It may well be that some orall of these latter areas are sufficiently involved in patientcare, or are utilized by patients susceptible to adverse in-fluence when union solicitation is observed, so as to justi-fy banning solicitation there. Respondent, however, hasnot introduced evidence which justifies applying its banto these areas. The presumption of illegality attaching toa ban on solicitation in areas outside immediate patientcare areas places the burden of going forward on Re-spondent to justify its ban. It has not done so here. Ac-cordingly, Respondent's rule 2 is overbroad and mustfall. I shall therefore find that Respondent, by maintain-ing and enforcing rule 2, violated Section 8(a)(1) of theAct.c. Facial validity of rule 3The General Counsel attacks rule 3 in two respects.First, it argues that the rule's reference to "duty time" asa time when employees may not engage in solicitation isoverly broad. Counsel for the General Counsel does notargue that a prohibition on solicitation during workingtime is impermissible. He argues that Respondent's em-ployees take duty time to include break and meal peri-ods. Because duty time may be interpreted by employeesto include nonworking time, argues the General Counsel,"the rule is invalid because it is ambiguous."I reject the General Counsel's argument here becausethe rule, in my view, is unambiguous on its face. Theterms "working time" and "on duty time" are used inparenthetical opposition in the rule itself. I regard themas equivalents herein. No evidence of broader applicationor enforcement was submitted. The term "working time"in no-solicitation rules has been approved by the Board.Essex International. Inc., 211 NLRB 749 (1974). Further,the rule is by its own terms "less restrictive" than theprevious rule, which also uses the term "working time"as the basis of distinction for allowing or prohibiting so-licitation. I find therefore that, irrespective of testimonyby an employee that the rule had been misunderstood,the reference to on-duty time is neither overbroad norfatally ambiguous.The General Counsel also attacks the last paragraph ofrule 3 as overbroad and ambiguous. The rule states:[W]e believe employees will use reason and goodjudgment in all areas of the Medical Center, par-ticularly those areas of patient care and where visi-tors and their patients have access. Naturally anyactivity which is disruptive to the care of the pa-tient or atmosphere of patient care will not be toler-ated.I agree with the Generel Counsel that the admonitionthat Respondent will "not tolerate" activity "disruptiveof the atmosphere of patient care" is unclear. The use ofthe "atmosphere" metaphor is ethereal, but the threat isfundamental. Employees are unsure of what is permitted,but are certainly aware that some activity will not be tol-erated. As the Board noted in Solo Cup Company, 144NLRB 1481, 1481-82 (1963):[W]here the language is ambiguous and may be mis-interpreted by the employees in such a way as tocause them to refrain from exercising their statutoryrights, then the rule is invalid even if interpretedlawfully by the employer in practice.I find rule 3 to have such a chilling effect on the em-ployees' exercise of their Section 7 rights. This is particu-larly true where, as here, Respondent has promulgated aseries of shifting rules regarding solicitation and hastaken action against employees for violating such rules.Accordingly, given the lack of clarity regarding whatemployee conduct is prohibited by the rule, I find rule 3ambiguous and therefore fatally overbroad and invalid.Thus, I find that, by maintaining and enforcing rule 3,Respondent has violated Section 8(a)(1) of the Act.d. The allegation of discriminatory application of therulesThe General Counsel has alleged as a separate viola-tion of the Act the discriminatory application of the rulesto union solicitation only. If the rules are invalid, as Ihave found supra, any discipline pursuant to them is aviolation of the Act irrespective of the fact that the con-duct might properly have been prohibited and disciplineadministered under a narrower, valid rule. The TimesPublishing Company, 231 NLRB 207 (1977); AT. & S.F.Memorial Hospitals. Inc., 234 NLRB 436 (1978); George J.London Memorial Hospital, 238 NLRB 709 (1978). Thus,given this threshold determination, the allegation here issubsumed in my findings regarding the previous allega-tions concerning the invalidity of the rules and does notconstitute a separate violation of the Act. I shall there-fore dismiss this allegation of the complaint.Were my previous findings modified or reversed by re-viewing authority so that one or more of the no-solicita-tion rules was held not invalid, the instant allegationwould not fail at the threshold, but would then have tobe judged on the record made by the General Counselon discriminatory application. In order to avoid a possi-ble remand on the question, assuming the reversal de-scribed, I make the following conditional findings of factregarding this allegation.On the basis of my findings regarding specific conver-sations, events, and actions of Respondent discussedinfra, I find that Respondent utilized the no-solicitationrules to limit employee organizational activity as op-posed to other social or nonwork discussions on work-time. I specifically find that such social conversation wasa common and public part of employees' activity onworktime through all relevant periods. So, too, I findthat, again as discussed infra, Respondent sought toapply the rules regarding maintenance of patient careonly to organizational activity or suspected onganiza-tional activity and not to other open and notorious work-time activities which distract necessarily from patientcare, such as the purchase, sale, and distribution of com-mercial products. Lastly, I find that in some instances, DECISIONS OF NATIONAL LABOR RELATIONS BOARDdiscussed infra (for example, the Halloween Luhrs-Mor-rison lavatory conversation), Respondent applied its rulesto areas clearly inaccessible to patients and the publicand, further, selectively applied its rule (in the case citedonly to one employee of whom union activity was sus-pected and not to the other employee).C. Allegations Concerning Employees Hammond.Bishop, Sherrill, and Bitzer1. EventsA variety of allegations in the complaint deal with theactivities of a leading union activist, Registered Nurse(hereinafter RN) Lauren Hammond,13and other em-ployees who met with her. A prefatory recitation of theevents and controversy concerning them will assist theanalysis.Hammond was employed by Respondent as an IVnurse; i.e., a registered nurse whose task it is to start,maintain, and monitor the intravenous administration offluids and medication into patients. Unlike nurses as-signed to particular patient areas in the facility, the IVnurses have occasion in the course of their duties totravel about the hospital. At all times Hammond's profes-sional skills have been well regarded by Respondent.Other than the events and circumstances hereinafter de-scribed, Hammond was regarded by her employer as afully satisfactory employee.In mid-July, the assistant administrator of nursing serv-ices, Pamela VanGenderen, an admitted supervisor, re-ceived a report from an acting supervisor that Hammondhad solicited her and later another nurse regarding repre-sentation matters at the second floor nurses' station. OnJuly 16, VanGenderen summoned Hammond to heroffice where they had a conversation alone.14VanGenderen raised the reported incident with Ham-mond. She told her it was a serious matter. VanGen-deren said Hammond had been seen in hallways, in ele-vators, and in areas where she had not been assigned,and at times when she was not on break. VanGenderentold Hammond the National Labor Relations Board didnot allow solicitation in patient care areas on worktime.A discussion then occurred concerning the NationalLabor Relations Board. Hammond then told VanGen-deren that she was not trying to organize the nurses. InHammond's recollection, VanGenderen then asked, "Iwould like to know what you're trying to talk to themabout." The conversation continued at length concerningthe state of nurses' dissatisfaction in the area, and in thefacility as a whole, and other related matters.Hammond testified that about a week after this con-versation with VanGenderen, as she was leaving an areaof the facility under the supervision of admitted Supervi-'3 There is no dispute that Hammond was a known union activist andone of the leaders in the organizational campaign.14 Each testified concerning the conversation. While their versions donot differ substantially. Hammond testified in greater detail to the lengthyconversation, and VanGenderen evinced an inability to recall whethershe had made certain statements. To the extent their versions differ. Icredit the detailed recollection of Hammond.sor Eileen Deroff, 5 Deroff spoke with her. Deroffgreeted Hammond in a friendly way, but then askedHammond where she had been. Hammond said she hadbeen in Deroffs area. Deroff then asked Hammond if shewere assigned to that area. Hammond said she was not.Deroff asked Hammond what she was doing and Ham-mond answered that she was posting newspaper clip-pings on the bulletin board in the nurses' lounge. Deroffasked the subject of the posting and Hammond repliedthat it concerned the nurses in Denver. Hammond testi-fied concerning Deroff:And she turned around, and she seemed to be inreal deep thought. She had her head down. Shetook a few steps back toward me and she said,"Listen, I don't want you to repeat this to anybody,but it would behoove you to stay on the units youare assigned to."Hammond asked Deroff what she meant, but Deroffmerely repeated her statement and walked away. Deroffdid not testify. I credit Hammond's recitation of theevents.On October 5, in 2B South, a patient area of the facili-ty, about 7 p.m., a conversation of disputed length andnature took place between Float Pool Licensed PracticalNurse (LPN) Kathy Bitzer, Staff RN Harlan Bishop,Staff RN Marcia Sherrill and IV RN Hammond. Theconversation occurred at the entrance to the old medica-tion room or head nurse office by the nurses' station.This conversation was observed to a limited extent bynurses aide Caroline Voss.Bishop testified that a brief, unstructured, unplannedconversation occurred in which Bitzer asked Hammondfor a union authorization card and Hammond told herthat the matter would have to be deferred, to resumeafter working hours. Bishop characterized the conversa-tion as being a coincidental meeting of employees withBitzer coming and going during its occurrence and theentire events lasting about 15 minutes. Bitzer also re-called the conversation, including her card request andHammond's suggestion that they await off-hours. Sheplaced the meeting as less than a minute in duration, aris-ing essentially out of the coincident presence of the otheremployees. Sherrill did not recall the meeting, nor didHammond.Voss testified that the meeting lasted almost an hourand that, although she listened to its substance for only afew minutes, she believed it concerned union matters. Asa result of this meeting, Voss testified it was necessaryfor her to assume certain functions not normally assignedto her and consequently to work overtime at the end ofher shift at 11 p.m. Bishop testified to an uneventful dayuntil late in the evening when there was an unusual pressof work resulting from patient admissions of a type re-5s Deroffs name appears as spelled in the complaint in Case 27-CA-6403 and as admitted in Respondent's answer thereto. While Deroff didnot testify the transcript refers to her as Dieruf. a spelling which Re-spondent adopts on brief. Remarkably, the General Counsel chose thespelling "Deror' on brief. The Charging Party wisely makes no specificreference to her on brief. With apologies as necessary to the individual inquestion, the spelling in the complaint and answer is used herein.100 PRESBYTERIAN/ST. LUKE'S MEDICAL CENTERquiring special care and time. Bishop denied that themeeting, such as it was, could have caused Voss to workovertime.About a week after the meeting, Voss had occasion todiscuss with her supervisor, Lila Shafer, the reason forher overtime work on October 5. Voss reported the Oc-tober 5 meeting she had observed as the cause and justi-fication for her overtime hours. Voss' version of the oc-currences on October 5 was passed on to VanGenderen.On October 16, VanGenderen received directly fromVoss her version of the October 5 events. VanGenderenmet separately on October 17 with Hammond and Bitzer,and had Shafer raise the matter with Bishop. VanGen-deren asked Bitzer if she recalled a lengthy meeting onOctober 5 with the other employees in question. Bitzersaid she did not and the meeting ended. VanGenderenmet with Hammond and asked her if she had had alengthy meeting on October 5 with the employeesnamed. Hammond replied that she did not have an hourfree from her duties to allow such a meeting. VanGen-deren replied that such a meeting had been reported toher and asked what duties were to have been performedby Hammond at 2B South on the evening of October 5.Hammond answered that she was there in the normalcourse of her duties, either for therapy or rounds. In herdenial, Hammond asserted that she well knew how andwhere to talk to nurses. Thereafter the meeting ended.Bishop met with Shafer and generally denied that aunion meeting or other type of employee meeting hadoccurred on October 5. Meeting later with Shafer andVanGenderen, Bishop continued to deny either the hold-ing of a meeting as such or any consequent diminution inproper patient care by the nurses. Bishop did recall andrelate that on October 5 Bitzer had asked Hammond foror about a union authorization card but was told byHammond that such matters must be discussed duringoff-hours. Bishop continued to deny that the October 5conversation was a union meeting or the like. Bishopalso told Shafer and VanGenderen that the press of busi-ness later in the shift, as described above, and only that,resulted in Voss being asked to undertake certain end-of-shift duties, including the shift transition report of patientvital signs-an unusual procedure to be assigned to anurses aide.Thereafter, VanGenderen consulted various hosptialrecords and ascertained in her view that, while Voss'memory of the duration of the meeting was not necessar-ily accurate, some period of time did pass on October 5without normal business being transacted on the floor bythe nurses in question. She determined as a result that allthe employees involved should be counseled.An overlapping series of events was developing whichwould culminate in Hammond's discharge. Diabetic andStroke Clinical Specialist Gail Moore testified that shearrived at work at 7:40 a.m. on October 16 and, as sheentered the facility through the emergency room en-trance, observed Laura Hammond and a second unfamil-iar individual talking together. As she entered the areashe heard the address system page Hammond and ob-served that Hammond did not respond to the page.Moore went to her office and, in her estimation, aftersome 20 minutes, she moved toward the entrance areabound for the coffeeshop. During this passage, she heardHammond paged on the address system a second time.Reaching the entrance area she observed Hammond andthe other individual still standing and conversing asbefore. Hammond had not answered the second page.Moore placed the time between hearing Hammond'ssecond page and her observation of Hammond on herreturn to the entrance area at 3 to 5 minutes. While thereobserving Hammond, Moore overheard a third page-astat page'6-for Hammond. She observed Hammond re-spond to the stat page immediately.Moore testified that she reported her observations toSupervisor Susan Kellerhaus by a telephone call fromher home to Kellerhaus' home on the evening of Octo-ber 16.At a weekly department head meeting on October 17,Kellerhaus reported sketchily to VanGenderen regardingthese events. VanGenderen called Moore on October 17and asked to talk with her. On October 18, Moore metwith VanGenderen and directly reported her version ofthe above events.VanGenderen testified that, based on this report andher subsequent investigation of facility page records, shedetermined to terminate Hammond. VanGenderen thenmet with her superior and Respondent's labor counseland effectively recommended Hammond's termination.VanGenderen testified that she had not previously re-ceived a complaint concerning an employee not answer-ing a page, nor had she knowledge of others havingdealt with a similar situation. She considered it to be asufficient breach of professional standards as to merit dis-charge, however, and so represented her position tohigher management. VanGenderen met with Hammondon October 18 after having had Hammond's final papersprepared. VanGenderen asked Hammond about the inci-dent. Hammond professed no memory of the alleged Oc-tober 16 events. VanGenderen told Hammond that shewas terminated. Following this, two agents of Respond-ent escorted Hammond off the premises. She had notbeen offered reinstatement as of the time of the hearing.Bishop, Sherrill, and Bitzer were each issued identicalwarnings on October 17, 19, and 20, respectively, whichstated:October 5, 1979 during the evening shift on 2 BSouth, you stopped work to meet with other staffmembers to discuss nonwork related matters. Thisinterruption of duty is negligent of your responsibil-ity for patient care. Any further activity of this typewill result in your termination.The following letter was prepared and entered in Ham-mond's file but was not given to her during her employ-ment or at her termination:On October 5, 1979 you interrupted your dutiesto meet and discuss with other employees nonworkrelated matters. On October 16, 1979 you again in-terrupted your duties for nonwork related matters.'s A common page using the word "stat" (based on the Latin statim.meaning forthwith. straightaway, at once, immediately, or instantly) andrequiring the immediate attention of the paged party101 DECISIONS OF NATIONAL LABOR RELATIONS BOARDYou failed to answer your page several times untilfinally a double page STAT was given.Because of this neglect of duty, your employmentis terminated.On October 30, Sherrill raised the reprimand she hadreceived with Shafer, her supervisor. Sherrill was con-cerned with its possible effect on her professional reputa-tion. The two reviewed together the basis for the letter'sissuance. Shafer told Sherrill that Hammond had been"getting sloppy about where she was having her unionmeetings and things." She added, "If you're going toplay these games concerning the union, you have to playby the rules... .The employer makes the rules and youhave to play by those rules."2. Analysis and conclusions a. Allegations of interrogation 18The General Counsel has alleged various counts of co-ercive interrogation by Respondent's agents, VanGen-deren, Deroff, and Shafer. The facts are not in essentialdispute and involve various instances when Respondent'sagents queried Hammond concerning her location, thejustification for her presence, and her activities in thoselocations, and queried Bishop, Bitzer, and Sherrill con-cerning their activities on October 5. Respondent seeksto shelter this pattern of inquiry into employees' actualor suspected organizational activities by noting that theactions were investigations into conduct occurring onworktime, which conduct Respondent had properly pro-hibited.I have found supra that the no-solictation rules of Re-spondent which were in effect during the times when thevarious interrogations occurred are illegal and invalid.The rules therefore fail as a defense even to interroga-tions concerning union activities which could have beenproperly prohibited. "[T]he Board has consistently heldthat when an employer promulgates and maintainsoverly broad no-solicitation and no-distribution rulesthose rules are invalid for all purposes and not valid inpart as they apply to a given area." The Times PublishingCompany, 231 NLRB 207, 208 (1977). Further, the sepa-rate interrogations constitute a pattern or course of con-duct which augments the finding as to each separateevent that the questioning had no objective or businessrelated basis, but was rather designed to and did chillemployees' Section 7 activities by showing Respondent'sinterest in and hostility to employees' organizational ac-tivity. Thus, I find Respondent's conduct in interrogatingemployees concerning their union activities as describedabove, in each and every instance and in its totality as acourse of conduct, violates Section 8(a)(l) of the Act."7 The various allegations discussed below turn primarily on questionsother than the resolution of the conflicting versions of events. Save asspecifically noted herein the uncontradicted testimony of witnesses as towhat they said and heard is credited.:1 The allegation that Price violated the Act on October 29 is dis-cussed infra.b. The reprimands based on the October 5 eventsThe written reprimands of Bitzer, Bishop, and Sherrill,and that portion of Hammond's termination statement re-ferring to the October 5 incident, cannot be justified bythe then-applicable no-solicitation rule which I havefound invalid supra. The Board holds that discipline thatmight be justified because of solicitation in the areawhere such conduct could be lawfully prohibited is un-lawful if the disciplinary measures are imposed pursuantto an overly broad rule. A. T. & S.F Memorial Hospitals,Inc., supra. Thus, the reprimands violate Section 8(a)(3)and (I) of the Act.Even were a valid no-solicitation rule in place on Oc-tober 5, 1 would find the reprimands based on the eventsof that date violative for the following reasons. I haveconsidered the testimony of the participants to the Octo-ber 5 meeting as well as that of Voss. I discredit Voss'version of the events both on the basis of her demeanorand on the inherent improbability of the events as shetestified to them. Voss' report to supervision concerningthe October 5 events was delayed for many days andwas given only by way of attempted justification forhaving worked overtime on October 5. In light of theuncontradicted testimony concerning the events of thatday, it is clear, and I find, that the 7 p.m. or midshiftevent did not cause Voss to work overtime. Voss wasseeking justification for overtime and therefore had amotive to boost the significance, content, and duration ofthe nurses' meeting. The remaining participants, all ofwhom testified, struck me as truthful and direct. I rejectRespondent's argument that Bishop's changing recollec-tion of what occurred on October 5 suggests that her tes-timony was less than credible. Bishop, Hammond, andBitzer testified that their first thought of the "meeting"was that it was no meeting at all. Crediting them, I spe-cifically find that there was an unstructured meeting ofemployees which was coincidental, spontaneous, andlasted but a few minutes, during which a few wordswere exchanged, including Bitzer's query concerning aunion authorization card and Hammond's deferral of thematter to nonworking hours. Such an event is of no con-sequence and could not support punishment even under avalid no-solicitation rule.It is unnecessary to decide if VanGenderen had agood-faith but mistaken belief that patient care was af-fected by the October 5 meeting.'9I find that VanGen-deren was intent on enforcing the hospital no-solicitationrule as to union solicitation and particularly so as toHammond. This finding is supported by the remarks ofShafer to Sherrill on October 30. VanGenderen knewthat a union card was mentioned in the October 5 meet-ing. I find that an intent to apply the no-solicitation rulerather than some independent motive to protect patientcare was the basis for VanGenderen's actions in repri-manding the employees.19 Were it necessary to do so, I would find that she did not have sucha belief, given her exposure to the credible denials of the four profession-als involved and the patently implausible story of Voss. VanGenderenhad knowledge of the Bitzer request for a union card and Hammond'sstatement to raise the matter later. VanGenderen should well haveknown the meeting did not rise to the level of punishable conduct.102 PRESBYTERIAN/ST. LUKE'S MEDICAL CENTERIndeed, given my findings concerning the nature, dura-tion, and conduct of the October 5 meeting, it is clear,even presuming the no-solicitation rule's validity, thatonly Bitzer made even arguably improper reference tothe Union. A good-faith but mistaken belief by an em-ployer of employee misconduct in the course of protect-ed activity is no defense. N.L.R.B. v. Burnup & Sims,Inc., 379 U.S. 21 (1964); George J. London Memorial Hos-pital, 238 NLRB 704 (1978).Based on all of the above, I find that Respondentissued the letters of reprimand not because of a concernfor patient care but rather as part of its enforcement ofits overly broad no-solicitation rules and as part of a planto discourage union organization at its facility by punish-ing union adherents, particularly Hammond.20Accord-ingly, I find that in so doing Respondent has violatedSection 8(a)(3) and (1) of the Act.c. The discharge of HammondGiven the preceding findings, it is clear that Respond-ent had animus against Hammond because of her unionactivities and a clear record of violating the Act with re-spect to her. Indeed, in the discharge letter, quotedsupra, specific reference is made to the October 5 inci-dent as a factor in the discharge-a reference and criti-cism, I have found, based on protected activity and vio-lative of the Act. Indeed, Respondent, on brief, justifiesHammond's discharge in part by noting the previousevents:The penalty of discharge for Hammond's offense isparticularly appropriate in her case. The day beforeshe was terminated, she stated to VanGenderenduring their conversation concerning the October5th incident, "Who knows better than myself whenand where to talk to the nurses." She had also beentold on prior occasions, e.g., on July 16, that work-ing time must be used for working purposes and notfor nonrelated matters.Given those threshold findings of illegality, the refer-ence to the October 5 meeting, and the July warning inthe discharge letter, and crediting VanGenderen's testi-mony that the July and October 5 events were part ofher decision to fire Hammond, I find that the GeneralCounsel has made out a prima facie case of illegal dis-charge without even reaching the question of the legalityof adverse action against Hammond based on the eventsof October 16. Wright Line, a Division of Wright Line,Inc., 251 NLRB 1083 (1980).Under Wright Line, once the General Counsel hasproven his prima facie case, Respondent has the burdenof showing that a permissible basis for the dischargewould have caused the discharge irrespective of the pro-tected conduct and the wrongful actions of Respondent.Thus, here Respondent must sustain its burden of show-ing (I) that its action based on Hammond's October 16conduct was not illegal, and (2) that the discharge would20 Hammond hand-delivered the representation petition to Respondenton October 5, the day the purportedly improper meeting took place. Thiswas a coincidence which could not be lost on employees who were con-sidering supporting the Union.have taken place because of this conduct even withoutthe illegal action taken against Hammond describedsupra. If Respondent meets this burden as to both factorsthen Hammond's discharge is not the result of illegalconduct and is permissible irrespective of my previousfindings.I find that Respondent has not sustained its burden ofshowing that it would have fired Hammond absent its il-legal discrimination against her for her earlier protectedactivities. There is no persuasive evidence preferred thatwould support a finding that Respondent would haveconsidered Hammond's October 16 conduct as meritingdischarge for a first offense. Respondent has thereforefailed to meet the burden assigned it under Wright Line.Thus, I find it unnecessary, in analyzing the legality ofHammond's termination, to discuss the events of October16. The actions of Respondent in taking action againstHammond based on her conduct of October 16 are inde-pendently relevant, however, both as to the Union's ob-jections to the election and as a separate and independentviolation of the Act. Thus, it is appropriate to analyzethe circumstances surrounding the paging incident andits consequences even though I would find Hammond'sdischarge a violation of Section 8(a)(3) and (1) of theAct under any view of those events.In October, IV nurses were paged on a frequentbasis-20 to 30 times per working day-as a means of di-recting them to patients needing their services. Ham-mond testified credibly that the IV nurse paging proce-dure in effect in October was that if a first page was notanswered in 15 to 20 minutes a second page was made.VanGenderen, based on an investigation of the proce-dures then in effect, testified that, under the applicableoperating manual, if an IV nurse missed two regularpages, the paging clerk had the discretion to place athird page "stat"; i.e., on a priority basis that command-ed immediate response.Moore's testimony regarding what she observed onOctober 16 was clear, and her demeanor was persuasive.She has no apparent stake in the outcome of the case.Hammond did not have a clear memory of events, nordid the person with whom she spoke on the morning ofOctober 16 testify. Considering this testimony and thatrelating to the records of the pages that day, whichwhile not definite are helpful as to events, I conclude asfollows: Hammond was in the hall talking with a col-league. In response to a request for IV assistance, placedat 7:45 a.m., Hammond was paged sometime thereafter.Hammond did not respond to the page and was paged asecond time per normal procedure. When she did notanswer this second page, acting consistently with normalelective procedure, the paging clerk paged Hammond,"stat." Upon hearing this "stat" page Hammond immedi-ately responded at 8:05 a.m. Thus, for the approximateperiods indicated Hammond either did not hear or ig-nored two nonstat pages. I further find, based on the in-formation conveyed to her and her own subsequent in-vestigation, that VanGenderen was or should have beenaware of these facts before she determined to fire Ham-mond.103 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV Nurse Janet Morrison testified credibly that thefunctions and practice of IV nurses at that time oftenmade immediate responses to pages impractical. She tes-tified that she routinely ignored pages for 15 to 20 min-utes at a time. Hammond also testified that she did notalways answer when first paged. The General Counselshowed that Respondent subsequently changed its pageprocedures for IV nurses by discontinuing pages for non-stat messages and requiring IV nurses to call in to thepaging clerk every half hour in order to receive mes-sages. Thus, it is apparent that a system for contactingIV nurses with the likelihood of 30-minute delays in re-ceiving messages is now the accepted practice andpolicy.The General Counsel and the Charging Party arguethat the testimony that IV nurses regularly missed pagesin October, the existence of the procedure to call a page"stat" when two nonstat pages have not been answered,and the subsequent change in paging procedures for IVnurses indicates that "the fact that Hammond allegedlydid not answer her pages for about 20 minutes was nomore than routine and was not a valid justification fordiscipline." Respondent on brief advances an opposingcaution:A decision overturning Hammond's dischargewould substitute the Administrative Law Judge'sjudgment for that of Respondent's Director ofNursing concerning what is or is not detrimental tothe interest of patients, a result that cannot be justi-fied under the Act.Respondent is correct that it is inappropriate to substi-tute judicial opinion for that of Respondent's agents re-garding standards of employee conduct. Indeed, an em-ployer does not have to be reasonable in its decision toterminate an employee. No attempt has been made tosecond guess Respondent's agents. It is also true, howev-er, that the circumstances of a discharge, as here, mustbe considered by the finder of fact, not to judge the rea-sonableness or fairness of the employer's standards, butrather to determine if, in fact, the reasons advanced forthe discharge are the true reasons and not a sham or pre-text. In this sense, where there is an absence of credibleexplanation for a termination, it may be inferred that thedischarge was motivated by reasons prohibited by theAct. Shattuck Denn Mining Corporation (Iron KingBranch) v. N.L.R.B., 362 F.2d 466, 470 (9th Cir. 1966).I have considered the arguments of counsel on theissue, the testimony of witnesses, and the other evidenceof the October 16 incident and subsequent events. I havealso considered my findings, supra, concerning earlier il-legal actions taken against Hammond and others, as wellas my observations and findings regarding Respondent'sreaction generally when confronted with the union orga-nizational campaign. I find that the evidence preponder-ates in favor of a finding that Respondent, generally, andVanGenderen in particular, terminated Hammond notbecause of a belief that patient care had suffered throughher conduct, but rather as punishment for Hammond'sunion activities and as a means of chilling the union ac-tivities of others.2It was conceded that VanGenderen had never re-ceived nor known of a complaint that an employee hadnot answered a page. No rule addressed such a situationother than the existing procedures which provided, atthe discretion of the pager, for the placement of a "stat"page when two nonstat pages went unanswered. Van-Genderen apparently siezed upon the conclusion thattwo pages had been missed to fire Hammond withoutdiscussing the circumstances with her. Before the meet-ing at which VanGenderen told Hammond she wasfired-the only meeting in which the events were dis-cussed-Hammond's termination papers had been pre-pared. At the meeting, VanGenderen did not attempt todiscuss her purported fears about patient care or to ques-tion Hammond regarding IV nurse page response proce-dures, even though VanGenderen at that time was admit-tedly ignorant of both. This evidence indicates that Van-Genderen was determined to use the report of missedpages as justification for Hammond's discharge and didnot wish to place her rationale at risk by inquiry ofHammond or others regarding IV nurse page responsepractice or procedure. Were the preservation of patientcare standards the motive for VanGenderen's action, it ismuch more likely she would have sought to learn of thepractices of IV nurses generally, the better to correct apractice which other employees in addition to Hammondfollowed. Assuming she disapproved of the IV nurse'spractice, which I find included delays in responding tononstat pages, VanGenderen could have initiatedchanges in the procedure by memo or otherwise. Rather,VanGenderen did not inquire and sought shelter in herprofessed ignorance of the IV page response practicestestified to by Hammond and Morrison.22I find that Respondent terminated Hammond becauseof her protected concerted activities, including those oc-curring in July and on October 5-activities not prohibit-ed by a valid no-solicitation rule. I also find that this dis-crimination was designed to chill the organizational ac-tivity of other employees.23I find that the assertedreason for termination involving the October 16 pagingincident was just a pretext seized upon to justify Ham-mond's termination. Accordingly, I find that Respondent,by terminating Hammond, in part, for her missing pages21 I specifically discredit VanGenderen's testimony that her decision totake action against Hammond was free of antiunion considerations. I dothis both on the probabilities described above and on her demeanorwhich, as to her motive testimony, was singularly unimpressive.22 Where a manager is confronted with an employee action which isviewed as unsatisfactory, it is logical to assume, especially where themanager is ignorant of employee practice generally, that the managerwill seek to learn what the practice has been and if dissatisfied promul-gate corrective rules. Respondent took no action to issue a rule or to oth-erwise inform IV nurses, or others, that delays in page responses wereunacceptable. Indeed, subsequent changes in procedure make it clear that30-minute delays in delivering messages to IV nurses are not consideredunacceptable.21 Supportive of this finding is the testimony of Barbara O'Brien,which I credit, that in December Administrator Lenz told her that Ham-mond's discharge served a useful purpose in slowing down employee ac-tivities at the facility. Respondent argued that this activity reference wasto employee grievances I find, however, that the reference was to em-ployee organizational activity on behalf of the Union.104 PRESBYTERIAN/ST. LUKE'S MEDICAL CENTERon October 16, violated Section 8(a)(3) and (1) of theAct.24d. The October 30 Sherrill-Shafer conversationGiven the previous findings regarding the invalidity ofthe no-solicitation rules, the warning improperly issuedto Sherrill based on the October 5 events, and the illegaltermination of Hammond, Shafer's remarks to Sherrill re-garding the necessity of playing by the Employer's rulesand regarding Hammond's errors in having "union meet-ings and things" also violates Section 8(a)(1) of the Actand I so find. Indeed, such statements would be violativeeven absent the illegal activity which preceded it. Suchcomments by supervisors to employees are but codedinstructions to an employee to cease protected activity-backed up by the threat of adverse action similar tothose that had gone before.D. Other Allegations1. The October 20 Price-Morrison conversationDr. Elmira Price, an admitted agent of Respondent,was hired by Respondent to meet with the nursing staffas part of her analysis of staffing procedures. A meetingwas conducted by Price involving emergency roomnurses, including RN Janet Morrison, on October 20. Asthe meeting concluded, Morrison and Price met at theexit and conversed. During the conversation they werejoined by employee Sharon Luhrs. Morrison testified:Dr. Price asked-told me that a union was notgoing to solve all these problems-or did I think aunion was going to solve these problems, that'swhat she asked me. And I just looked at her, and Isaid, "I have no intention of discussing unions withyou."Luhrs then started to defend unions to Dr. Price, butwas stopped by Morrison. Price did not testify. I creditMorrison.Respondent argues that Price's question is rhetoricaland not threatening or coercive. The Board's view is to24 Respondent also asserts additional conduct by Hammond on Octo-ber 16 which, it argues, if discovered prior to Hammond's actual dis-charge would have independently caused her discharge and, in anyevent, precludes her reinstatement. Thus, Respondent asserts that Ham-mond took an extended lunchbreak and that there were two additionalinstances of irregularity or delay in page response and patient treatment.Respondent, by illegally terminating Hammond before it became awareof the above-described conduct asserted as warranting termination or bar-ring reinstatement, has reduced to conjecture the proposition that itwould have terminated Hammond had it discovered the conduct beforeher termination. Respondent assumes the risk of uncertainty in such a sit-uation. The Lima Lumber Company, 176 NLRB 696 (1969). As I havefound supra, Respondent has not established standards of conduct regard-ing IV nurse page responses, nor has it done so concerning IV nurselunch period duration. Further, Respondent's asserted misconduct byHammond is but argument taken from not unambiguous records whichdo not supply critical contextual explanation as to circumstances or miti-gation. Given the burden on Respondent in this aspect of the case, I findthere is insufficient evidence to support a finding that Hammond wouldhave been terminated for the conduct attributed to her or even that, infact, the conduct attributed to her did in fact occur in the context assert-ed by Respondent. Even were I to assign greater weight to all of theabove, which I do not, I would find it appropriate to raise the defense inthe compliance stage of this proceeding.the contrary. See the Board's rationale in PPG Industries,Inc.. Lexington Plant. Fiber Glass Division, 251 NLRB1146 (1980), in part overruling prior case law. Accord-ingly, I find that Respondent, through the remarks of itsagent described above, violated Section 8(a)(l) of theAct.2. The probation and discharge of Vera NeiderLPN Vera Neider was employed by Respondent onthe night shift from April to October 21. On July 10,Neider received a "corrective action" and counseling re-garding excessive sick or absent time and regarding call-ing in ill later than is required. The required procedurefor reporting an illness is to notify the appropriate agentat least 2 hours before commencement of the relevantshift. Again on September 1, Neider received a correc-tive action and counseling concerning continued attend-ance problems and calling in too late when reporting anillness. As a result, her probationary period as an em-ployee, normally ending after 6 months' service, was ex-tended until October 15. During this extended probation,she was required to bring in written evidence of sickness.Neider thereafter was in regular attendance until Octo-ber 15 and 16, on which days she did not come to work.Although Neider testified that she attempted to reporther illness within the required period on October 15, sheadmitted that she did not, in fact, contact Respondentuntil after the deadline. She also was absent on October16, but made a timely report of her intended absence thatday. When Neider returned to work she submitted a doc-tor's note which was dated October 16, and which on itsface indicated Neider could return to work.Judith Green, then the director of the department inwhich Neider was employed, called Neider into heroffice on October 21 and terminated her for her absen-teeism. Neider thereafter was employed by a temporarynursing service, which supplies temporary personnel tohospitals. In December, she was referred by this agencyto work at Respondent in her former job. Her cost toRespondent as an employee of the temporary nursingservice was significantly higher than her cost to Re-spondent as its own employee although her serviceswere identical. After a period of some 10 days, Respond-ent contacted the temporary nursing service and request-ed that Neider no longer be referred to Respondent.Neider has not worked at nor been offered employmentby Respondent since.Neider wore union buttons and otherwise indicatedthat she was a union supporter while employed by Re-spondent, although it is not clear that she was, or wassuspected of being, exceptionally active on the Union'sbehalf. The General Counsel alleges that both the Sep-tember I extension of probation and the Ocbober 21 ter-mination were undertaken by Respondent because ofNeider's union activities. I disagree and, for the reasonsset forth below, find the General Counsel has not met hisburden of proof with respect to Neider.First, there is little evidence of animus against Neider.She was but one of many who wore union buttons. Theagent of Respondent who terminated her, Green, credi-bly testified that she did not know Neider by sight nor105 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdid she know of her union activities. Second. Greenmerely applied Respondent's rules regarding absence tothe employee. Neider had been warned in July and Sep-tember concerning both her excessive number of ab-sences and her failure to supply the required timelynotice of intended absence. Her absence of October 15was again without required notice. Her absence on Octo-ber 16 was essentially unexcused for her doctor's letter,dated October 16, indicated she could have returned towork, yet she called in sick for her 11 p.m. shift thatday. Respondent seems to have applied its rules to thesituation and reached a not unpredictable result.25Neider's subsequent return to her former positionthrough the intermediary employer does not require adifferent result. While sadly ironical for Neider, theevent seems to have been coincidental and Respondentultimately notified the referral service it did not wishNeider referred to St. Luke's. Thereafter, the practiceceased. Neither the delay in doing so nor the act itself iseither unusual or supportive of the Genenal Counsel'scase. Large institutions do not always act quickly. Giventhe nondiscriminatory determination that Neider was un-reliable, it is logical that Respondent would not chooseto employ her through an intermediary employer.Accordingly, based on all the above, I find Neider wasput on probation and terminated because of her absentee-ism and the application of Respondent's rules with re-spect thereto. I find that she was not fired or put on pro-bation because of her union activities or other protectedconduct. Therefore, I shall dismiss these allegations ofthe complaint.3. The reprimand of Sharon LuhrsSharon Luhrs had been employed by Respondent as anLPN since 1977. She was a supporter of the Union, andher support was known to Respondent at all relevanttimes. She also attended the representation hearingsbefore the Board. While working on her first day of em-ployment following the conclusion of the representationhearings, November 9, she was summoned by SupervisorSandy Robinson to a meeting with Robinson, HeadNurse Mary Lou Hanson, a supervisor, and LaurieLakely, also a supervisor. In the meeting, Robinson toldLuhrs, referring to handwritten notes, that Luhrs hadbeen in other units of the facility discussing nonwork re-lated matters with other employees on October 26 and31. Luhrs was asked to sign a form which stated:You have been counseled regarding going to otherunits to discuss nonwork related matters. Shouldsuch an occurrence happen in the future, furtherdisciplinary action will be taken.Luhrs at first refused to sign the form but later signed inacknowledgement of the counseling. At the time of hersigning, a second page of the document, briefly recitingthe events of October 26 and 31, was appended thereto.2Z The Charging Party notes the arguable unfairness of declaringNeider's late call on October 15 a violation of the notice rule when shehad tried to call in earlier. I do not reach the issue of fairness, but con-clude that the action of Respondent here is not so unusual as to create aninference of pretext as to the reasons asserted for the dischargeLuhrs testified that on October 26 she asked Hanson ifshe could leave her work area to visit former patients.She received permission and went to a separate floorwhere she spoke to two former patients. She then wentto a different area of the facility and spoke to an employ-ee for some 5 minutes, after which she returned to herown floor and duties. The written recital of the October26 events tracks Luhr's testimony, but adds that Luhrwas seen on the floor talking to an employee and thatthis fact was reported by a supervisor who later inquiredof Robinson if Luhrs were on her break. Luhrs was infact on the equivalent of a break inasmuch as she had nottaken her customary break earlier that day.Luhrs testified that she came to the facility on Hallow-een, October 31, to participate in an employee party. Asshe was preparing to leave the building employee Morri-son approached her adjacent to the elevator entranceand asked about former employee Hammond. Luhrs toldthe employee that they could not discuss the matter inthe hall so they entered a lavatory,26and there held abrief conversation. The reprimand's second page recitalof the October 31 events is consistent with this recitationbut adds that Luhrs and employee Morrison were dis-covered in the lavatory and that they immediately leftthe area.Luhrs and others testified credibly that employees, in-cluding supervisors, regularly bought and sold products(such as those marketed under the trade name Amway)in its patient care areas at the hospital. Indeed, Luhrshad observed such conduct by Mary Lou Hanson imme-diately before her reprimand. There is no evidence thatRespondent's agents had knowledge of the subject ofLuhrs' conversations on October 26 or 31. However, oneach occasion Respondent knew that Luhrs was on herown time. Luhrs testified that until her return after therepresentation hearings she had regularly left her ownwork area and visited other areas of the hospital on herown time without comment from Respondent's agents,nor had she received such a reprimand previously.Respondent contends that Luhrs' reprimand was basedonly on her October 26 conduct and not on the October31 events. I reject this argument as inconsistent with thewritten evidence and the conversation that occurredduring the counseling session. The General Counsel hasestablished that Respondent gave Luhrs her reprimandupon her return from attendance at the representationhearings. Luhrs' testimony that she had regularly left herarea in the past under similar circumstances was uncon-tradicted, as was her testimony that employees and su-pervisors regularly discussed nonwork related matters,such as the sale of Amway products at the facility,during worktime. It further appears the reprimand wasselectively administered, for Respondent knew Morrison:~ The lavatory enltrance is located in a cloakroom which is reachedby passing through a ulilit room here soiled laundry is stored. Thelavatory is not marked at its entrance in !he utility room The utilityroom is entered from the main hallway and is marked as a utility room.Luhrs testified that she had never seen a patient use the lavatory It isclearly not designed for public or patient use. I find that the lavatory isnot a patient care area and that patients would have no likely occasioneither to use the facility r to oxerhear conversations occurring therein.106 PRESBYTERIAN/ST. LUKE'S MEDICAL. CENTERwas also involved in the October 31 conversation, butthe record does not reflect that she was reprimanded.Based on all of the above, I find that the reprimandwas a selective application of Respondent's invalid no-so-licitation rule, applied to a known union activist. While Ihave found the no-solicitation rule in force in late Octo-ber to be fatally vague, my finding here does not dependon the validity of that finding, although it is augmentedby it. Even were the rule valid on its face, it was clearlynot applied to all solicitation or even to all employeesengaged in the conduct. Rather, I find that Luhrs, likeHammond before her, was closely watched after her ab-sence to attend the representation hearings and that Re-spondent seized on these events as a pretext to issue areprimand. Such a reprimand was clearly just another ex-ample of a course of conduct by Respondent designed todiscourage the union support of Luhrs and to serve as anexample to other employees of the consequences of sup-porting the Union. Therefore, I find that Respondent, byreprimanding Luhrs, violated Section 8(a)(3) and (1) ofthe Act.4. The reprimand of Judith InselmanJudith Inselman was employed by Respondent as anLPN. On January 14, 1980, she received a written repri-mand which referred to two documents regarding De-cember events. The first was a handwritten memoran-dum to Director Robinson dated December 11 from RNSupervisor Laycob describing a perceived unsatisfactoryperformance by Inselman in failing to provide a dis-charged patient with home care instructions on Decem-ber 10 and in the patients' unhappiness with Inselman'sgeneral attitude. The second was a handwritten memo-randum dated December 9 from RN LaFleur concerningher perception of Inselman's inadequate attitude at workthat day. Director Robinson prepared and dated her rep-rimand on December 26. She did not meet with Inselmanor issue her the reprimand until January 14, 1980. Insel-man was an observer for the Union at the January 10election.Robinson testified that she delayed the implementationof the reprimand for two reasons. The first reason wasscheduling difficulties during the holiday period, whichmade it difficult to meet with Inselman. The second wasthe fact that Robinson knew Inselman was a union sup-porter, and she did not want to "irritate" Inselman orcause "distress on her part in terms of the hospital," thus"swaying" the January 10, 1981, election.While there was disagreement between the parties con-cerning the propriety of Inselman's omitting to givehome care instructions to a patient who was to have thesubsequent care of a home nurse, I do not reach the issueof the reasonableness of Laycob's displeasure as ex-pressed in the December 11 memorandum beyond find-ing that there is no reason to believe that Respondent'sagents were not being truthful in asserting that they be-lieved the instructions were required. I do not find thiscriticism of Inselman, whether fair or not, to be evidenceof an ulterior motive of Respondent in reprimanding her.Given this finding, the existence of two complainingdocuments not initiated by Robinson, and Laycob's lackof knowledge of Inselman's union activities and support,I find there is no persuasive evidence of impropriety inissuing the reprimand. Nor do I find that in the timing ofits issuance, admittedly for purposes of avoiding troubleconcerning the January 10 election, there is evidence ofbad motive. I find no violation here. The General Coun-sel's evidence as to this allegation is simply insufficient tomeet his burden of proof. Accordingly, I shall dismissthis allegation of the complaint.5. The employee poll and wage increasesThere is no dispute that in September Respondent an-nounced that an attitude survey among employees at itsfacilities would be conducted. Respondent also informedemployees that the survey results would be utilized toassist Respondent in making anticipated changes in wageand fringe benefits. In mid- or late October, Respondentconducted an elaborate survey inquiring into employeeattitudes concerning their conditions of employment;some 3,000 employees at Respondent's three facilities re-ceived questionnaires. Significant wage increases wereput into effect in early September and again in Decem-ber. Fringe benefit changes followed in January 1980.Counsel for the General Counsel contends that thepoll was conducted "in order to determine [employee]union sympathies and to solicit and remedy their griev-ances concerning wages, hours and working conditions."He further contends that the December wage increasesand the subsequent fringe benefit increases were given todiscourage employees' union activities and were there-fore illegal. Clearly, Respondent's survey questionnairewas, at least in part, a solicitation of employee griev-ances, and the announced purpose of the survey carriedthe implication that these grievances would be reme-died.27So, too, the wage and fringe benefit increase oc-curring before the January 1980 election admittedly re-sponded in part to the survey results and fell at a timewhen an inference may be drawn that it was designed tointerfere with the forthcoming election.28By these es-sentially uncontroverted facts, the General Counsel hasestablished a prima facie violation in each instance. Re-spondent does not deny the prima facie case, but allegespast practice and business necessity as an affirmative de-fense. Given the innocent survey, Respondent argues, itwas proper to base its wage and fringe benefits thereon.Respondent argues that the July merger of two largeentities into a single organization required, inter alia, astandardization of wage levels and fringe benefits be-tween facilities.In May, Respondent told the St. Luke's employeesthat the coming merger would include a wage scale con-solidation and ultimately a new fringe benefit package.The September wage increases were a result of a wageconsolidation process.29Respondent contends the Janu-ary fringe benefit increases were at least in part anotheraspect of this consolidation. The wage increase in De-cember and the fringe benefit increase were, in part, Re-27 St. Jo.seph IHospital of the Franciscan Sisters of MilwauAee. Itc.. 247NLRB 869 (1980.2 Idaho Candy Comnpuly. 218 NLRB 352 (1975)t' The Gieneral Counsel has not alleged his wage increase as a siola-tion nor would I find it as such107 DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent argues, consistent with the past practice ofgranting annual December wage and fringe benefit in-creases at each of the premerger entities.With respect to the survey, Respondent first asserts ithad used a similar instrument in 1976 at St. Luke's.Second, it argues the survey was given to all employeesat each facility so that Respondent could match the reor-ganized, standardized working conditions to overall em-ployee wishes. Thus, Respondent's claim is that itschanges in wages and fringe benefits were (1) consistentwith past practice and (2) justified by the business neces-sity of the merger of entities with differently remunerat-ed groups of employees. Given the merger and the factthat changes were to occur, Respondent argues thechoice of an attitude survey was a logical, business-relat-ed decision free from union considerations.I find that, by the above facts, Respondent has suc-cessfully rebutted any presumption of impropriety in thetiming of the December wage increases. A pattern orhistory of December wage increases exists and was notdirectly contested by the General Counsel. While it istrue that in 1979 wage increases had also been granted inSeptember, these earlier increases were based on the con-solidation of the various wage scales among the nowmerged facilities and were not across-the-board increases.So, too, the fringe benefit changes, while perhaps suspi-cious in their timing, have business justification and areconsistent with historical precedent. Further, before ithad knowledge of union activity, Respondent told em-ployees that fringe benefits would be coordinated amongthe merged facilities and that this would be accomplishedin January 1980. Respondent's merger made it a businessnecessity to coordinate fringe benefits at the facilities.The complexities of such coordination well explain thedelay from the July merger to the January 1980 changes.I have found that the timing of the wage and fringebenefit changes was free of any wrongful motivation,even given the Board's presumption of impropriety con-cerning changes during the period immediately preced-ing an election. It remains appropriate to examine themotivations underlying the employee survey. If thesurvey is independently violative of the Act, it followsthat the amounts and form of the changes, separate andapart from the timing of the increases, are a violation.This is so because there is no doubt that the form andamounts of the changes were, at least in part, based onthe employee survey responses.Although the record is sadly lacking in specific detailsof the timing of Respondent's decision to commission anoutside firm to prepare an attitude survey of its employ-ees, it is clear that the decision was made before Septem-ber 25, but after Respondent had knowledge of employeeorganizational activity at the St. Luke's facility. Severalfactors suggest that the decision to conduct a survey wasjustified for business reasons independent of impermissi-ble union considerations. Respondent was in the processof implementing a preorganizational decision to standard-ize employee wage and fringe benefits and other policiesand practices. Such transition would logically call for anemployee poll because various choices of fringe benefitscould be presented to employees from among those al-ready existing at three facilities, and at a time of changeit would be easier to introduce new programs or policies.While less persuasive as evidence of the legitimacy of thesurvey, Respondent showed that the poll was conductedat each of the three facilities, thus diminishing the likeli-hood that it was implemented to thwart organization atonly St. Luke's. Finally, although of less weight becauseRespondent did not make a complete record of theevent, it had used an employee questionnaire in 1976.The General Counsel and the Charging Party arguethat (1) the timing of the decision and the implementa-tion of the polling process and (2) the way in which Re-spondent publicized the poll show that Respondent'smotive in conducting it was to undermine the Union.The General Counsel correctly points out that Respond-ent clearly informed employees that the poll results, i.e.,their answers, would affect their benefits.30Were the above all the evidence before me I wouldfind the issue a close one and the result not free fromdoubt. However, such is not the case.As the Supreme Court noted in NL.R.B. v. ExchangeParts Company, 375 U.S. 405 (1964), other unlawful con-duct may be used to weigh employer motivation con-cerning actions undertaken during an organizationalperiod. I have found, supra, a series of actions by Re-spondent in the relevant period which convinces me thatRespondent was opposing the union organizational cam-paign with vigor and without the limits of the Act. Con-sidering this evidence in conjunction with the evidenceabove, I find that Respondent, knowing it had changes inthe offing, embarked on a process of soliciting employeegrievances and promising their consideration if not solu-tion-that process was the employee survey. I find thatit was the union campaign, and not the business necessityof standardizing working conditions, which precipitatedthe decision to commission and administer the surveyand to hold out the survey with a concomitant promiseof fruitful results. I find therefore that the survey violat-ed Section 8(a)(1) of the Act-as a solicitation of em-ployee grievances and promise to remedy those griev-ances for the purpose of undermining employee supportfor the Union.Given this threshold finding, I find the amount andform of the wage and fringe benefits-not the timing-atyear's end also violate Section 8(a)(l) of the Act. This isso for the form and type of the changes were admittedlybased in part on the results of the illegal survey.30 In a September 25 distribution to employees discussing the survey,Respondent noted:The purpose of the survey is to learn how you feel about policies,practices, your supervisor and your fellow employees. As you knowwe are in the process of developing a single benefit program, singleset of policies and uniform system of employment practices. Theinput of all of our staff is important to us in making the decision asto how this should be done. We need your help and your advice.In an October 19 distribution to employees. Respondent noted:I would emphasize, however, that NO FINAL DECISIONS willbe made regarding the specific fringe benefit structure until 'we havereceived the analysis of the attitude survey for all employees whichis now underway. The results of the survey will be a major factortaken into consideration in arriving at a final benefit design.108 PRESBYTERIAN/ST. LUKE'S MEDICAL CENTERIV. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall order that it cease anddesist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act.Having found that Respondent discharged Hammondin violation of Section 8(a)(3) and (1) of the Act, I shallorder that Respondent offer her reinstatement and makeher whole for any loss of wages and other benefits re-sulting from her discharge by payment to her of a sum ofmoney equal to the amount she would have earned aswages and other benefits from the date of her dischargeto the date on which reinstatement is offered, less netearnings during that period. The amount of backpayshall be computed in the manner set forth in F: W. Wool-worth Company, 90 NLRB 289 (1950), with interestthereon to be computed in the manner prescribed in Flor-ida Steel Corporation, 231 NLRB 651 (1977); see also IsisPlumbing & Heating Co., 138 NLRB 716 (1962).Having found that Respondent reprimanded or warnedemployees Luhrs, Bishop, Sherrill, and Bitzer in viola-tion of Section 8(a)(1) of the Act, I shall order Respond-ent to rescind said reprimands and expunge all referencesthereto from the employees' personnel files.I shall further order that Respondent preserve and,upon request, make available to the Board or its agents,for examination and copying, all payroll records, socialsecurity records, timecards, personnel records and re-ports, and all other records necessary to analyze theamount of backpay due under this Order and to other-wise insure compliance with this Order.V. THE UNION'S OBJECTIONS TO THE ELECTIONA. Recommendations Based on the Unfair LaborPractice FindingsThe Union's objections in part cover matters dis-cussed, supra, in my analysis of the unfair labor practiceallegations. To the extent an unfair labor practice hasbeen found to have occurred during the period betweenthe filing of the petition on October 5 and the electionon January 10, 1980, and to have involved employeeswithin the technical bargaining unit or may reasonablybe expected to have had an impact on them, the viola-tions also constitute meritorious objections. Dal-Tex Opti-cal Company, Inc., 137 NLRB 1782 (1962). Based onthose earlier findings, I recommend that the followingobjections be found meritorious: II, III(a), (c), and (f),VI, and IX.While employee Hammond was not within the techni-cal unit, I find the circumstances of her discharge, aswell as the prominent role she played in the Union's or-ganizational campaign, caused her illegal discharge to in-fluence the election. Accordingly, I recommend thatmerit be found to Objection III(b).Although originally alleged as unfair labor practices inthe complaint, certain allegations were withdrawn by theGeneral Counsel at the commencement of the hearing.The parallel objections also lack record evidence to sup-port them. Accordingly, I recommended that the follow-ing objections be overruled: Il(d) and (e).The remaining objections, covering matters not dealtwith directly supra, will be discussed seriatum.B. Other Recommendations1. Objection I: The Employer Jailed and refused to pro-vide an election eligibility list meeting the minimum require-ments established by the Board.The Petitioner contends correctly that the Employersubmitted a preelection list of employee names and ad-dresses which disclosed only the last names and first ini-tials of employees. No contention was made that the listwas otherwise improper or incorrect. The Petitionerargues that the large number of employees, the largenumber of separate employee classifications in the unit,and the fact that two elections were being conducted si-multaneously in separate units made the abbreviatednames difficult to use.As Respondent has noted, the Board has addressedcases where initials were substituted for given names byemployers in election eligibility lists. While not condon-ing such conduct the Board has held that, without evi-dence of bad faith or gross negligence, an election willnot be set aside on the basis of such a deficiency. DaysInns of America, Inc. and Nortico Corporation, 216 NLRB384 (1975). The Petitioner, however, asserts further thatthe Employer deliberately blocked out the names of em-ployees-other than the last name and first initial-froma computer list in order to impede the Charging Party'sability to communicate with employees.I have examined the employee lists for both units; thelists, in their entirety, were placed in evidence. I findthat each list was a computer printout which originallycontained employee given names, but that, before sub-mission to the Board's Regional Office for transmissionto the Charging Party, all but the first initials of suchnames were physically blocked out by the Employer.3'The fact that the Employer had more complete nameson the very document it submitted to the Board, but firstblocked out given names save for first initials, is unrebut-ted evidence that the decision by the Employer to submitan abbreviated list was deliberate and calculated. It isdistinguishable from situations where abbreviations areused or deletions made in copying from a more completelist. The Board has recently restated its standard for po-licing its requirements of an election list:The rule in Excelsior is simple and easy to adminis-ter, and while the Board has not been slavish in set-ting aside elections because of some [deviations]from its guidelines, it has not favored such devi-ations, nor has it abdicated its responsibility to mon-itor compliance with the Excelsior standard to maxi-mize communication to employees and to insurethat its election processes are not the subject of cal-culated disregard, on willful or substantial devi-ations. 32'3 As part of his opening statement. counsel for the Charging Partyannounced its theory of objection as Io the employee list. The ChargingParty introduced the election lists into evidence but no party adducedevidence concerning their preparation or alteration by Respondent.: Cntre E ngineering, Inc.. 253 NLRB 419, 424 (1980).109 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHere I find as the Board found in Centre, supra, thatthe Employer prepared its Excelsior33list in bad faith. Ittook affirmative action to improperly limit the informa-tion Respondent was required to submit. I find that suchconduct warrants setting aside the election. I thereforerecommend that the Union's objection be sustained.342. Objection 111(g): Objection Il(g) is a catch-all ob-jection with no specific allegation appearing on its face.On brief Respondent addresses under this objection theevidence adduced covering a reprimand issued to GloriaShea for using hospital equipment to type a personalletter. This allegation is not specifically pleaded else-where in the objections or in the complaints. The Charg-ing Party, which adduced the testimony, argues that theShea incident is a violation of the Act, as opposed to ob-jectionable conduct, but the General Counsel does notmention the incident on brief.Irrespective of the effects on employee Section 7rights, the Shea incident was not before me as a violationof the Act. I make no finding with respect thereto. As anobjection, Respondent correctly points out that Shea wasat all times a registered nurse in the registered nurse unitand not in the technical unit. Further, there is no evi-dence that technical unit employees were aware of herreprimand. Thus, no evidence exists that employees inthe unit were affected thereby. On this basis, I recom-mend that Objection Il(g) be overruled.353. Objection IV: The Employer, by and through its su-pervisory nurses, interfered with the employees' right to wearunion buttons.Credible evidence was introduced that in mid-Novem-ber a nonunit employee was asked by a supervisor aboutthe meaning of the button the employee wore. Thebutton bore the logo of the Union but no other identify-ing mark. These buttons were not intuitively obvious ontheir face. Other testimony was received noting other in-terrogations concerning the meaning of black tape overunion buttons.I find that there was no objective evidence indicatingthat the button queries were not based on genuine igno-rance and curiosity. Nor was there evidence that it wasunreasonable for the questioners to have an innocent pur-pose for the questions. The buttons themselves carried noclue as to meaning. Such conduct must therefore be heldto be innocent. Further, Respondent correctly points outthat the employees involved were nonunit employees andthere is no evidence that unit employees were aware ofthe matter. Based on all of the above, I recommend thatObjection IV be overruled.4. Objections V, VII, VIII, and X: The Employer un-lawfully interrogated employees in closed door (individuallyand in groups) meetings about their support for the Unionand solicited and promised to remedy grievances and threat-ened loss of benefits if employees selected the Union as theirrepresentative.as Excelsior Underwear. Inc. and Saluda Kniting. Inc.. 156 NLRB 1236(1966).34 I shall also recommend that the Regional Director require that theEmployer, in submitting any future election eligiblity list, include thecomplete names of employees, if available.35 Were it necessary to do so, I would further find that the objection iswithout merit because there is insufficient evidence to find that Respond-ent took the action it did because of the employee's union activities.The record is clear that such conduct did occur. Criti-cally lacking, in my view, however, is any evidence thatLenz or the task force-as separate and apart from otheractions found violative-were motivated by the unionorganizational campaign. There is evidence that Lenz be-haved consistently with his preorganizational perform-ance as a manager. So, too, the Union has not introducednor does the record otherwise contain evidence sufficientto meet its burden of proof in showing that the taskforce was a reaction to organization rather than a busi-ness tool utilized by Respondent independent of the elec-tion campaign.36Nor has the Union established, in the nonwritten com-munications at issue here, that Respondent committedobjectionable conduct other than previously found supra.The issue here is not one of credibility-for the Union'switnesses were credible-but of substance. Accordingly,I find that the Union has failed to adduce evidence ofconduct affecting the unit as described in the above-cap-tioned objections. Accordingly, I recommend that theobjections-as to the unwritten communication hereindiscussed-be overruled.5. Objection XI: The Employer has made numerous ma-terial misrepresentations, including reproduction of a ballotmarked "neither. "The day before the election Respondent distributed toemployees a memorandum addressing the election. Aftersetting forth the ballot language of the three-party elec-tion, the memorandum correctly sets forth the physicalarrangement of the language on the ballot with theoption boxes illustrated. As a separate paragraph immedi-ately below this illustration, the memorandum containedthe statement, "To vote against union representation andfor the hospital, put an 'X' in the 'Neither' square." Im-mediately centered below this one sentence paragraph, ablank box marked "Neither" was filled with a large X.Additional paragraphs addressing the ballot and electionfollowed.The Charging Party does not argue this objection onbrief. Respondent correctly notes that the Board zealous-ly guards against any likelihood of confusion by employ-ees who might construe misuse of official Board forms orlanguage as an official Board endorsement of a particularparty. The letter in question does not improperly com-mingle Board language with its partisan message. Hall-Brooke Hospital, a Division of Hall-Brooke Foundation,Inc., 244 NLRB 618 (1979). Accordingly, I recommendthat this aspect of Objection XI be overruled.6. There remains the residual objections concerning theEmployer's written literature.The Charging Party placed into evidence various doc-uments from the Employer's election material. Throughits various objections the Union seeks a finding that theletters or documents constitute misrepresentations,threats, promises of benefits, wrongful solicitations, etc.After reviewing the documents introduced into therecord, and disregarding those subsumed in the violationsand meritorious objections previously found, I find noadditional material which on this record rises to the level36 The Employer's written communications are discussed separatelyinfra.110 PRESBYTERIAN/ST. LUKE'S MEDICAL CENTERof objectionable conduct. The Union points out correctlythat Respondent told employees that, if the Union werecertified in a unit which the Employer deemed inappro-priate, then the Employer would refuse to bargain inorder to test the Board certification in the U.S. CircuitCourt of Appeals. This being the only manner in which,under present law, a certification may be tested, andabsent other tainting language not present in Respond-ent's literature, I find that the Employer's statement isnot objectionable conduct.Accordingly, I find no additional objectionable con-duct other than that found supra.C. Objection Summary and Recommendation for NewElectionBased on all of the above, I have recommended thatthe following objections be overruled: III(d), (e), and (g),IV, V, VII, VIII, X, and XI. I have recommended thatthe following objections be sustained: I, 11, Il(a), (b),(c), and (f), VI, and IX.In view of my recommendation that certain of theUnion's objections have merit and should be sustained, Irecommend that the results of the election held on Janu-ary 10, 1980, be set aside and that Case 27-RC-5934 beremanded to the Regional Director for Region 27 for thepurpose of conducting a new election at such time as hedeems the circumstances permit the free choice of a bar-gaining representative.I further recommend, in light of my previous findingsand my determination that Respondent's conduct was de-signed to and succeeded in interfering with the employ-ees' exercise of a free and reasonable choice in the Janu-ary 10, 1980, election, that the Regional Director includein the notice of election to be issued the following para-graph consistent with the Board's decisions in TheLufkin Rule Company, 147 NLRB 341 (1969), and BushHog, Inc., 161 NLRB 1575, 1578 (1966):Notice to All VotersThe election conducted on [January 10, 1980,] wasset aside because the National Labor RelationsBoard found that certain conduct of the Employerinterfered with employees' exercise of a free andreasoned choice. Therefore, a new election will beheld in accordance with the terms of this notice ofelection. All eligible voters should understand thatthe National Labor Relations Act, as amended,gives them the right to cast their ballots as they seefit, and protects them in the exercise of this right,free from interference by any of the parties.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Actand is a health care institution within the meaning ofSection 2(14) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent violated Section 8(a)(1) of the Act by:(a) Interrogating employees concerning their union orother protected concerted activities.(b) Promulgating, maintaining, and enforcing againstthe union or other protected concerted activity of em-ployees overly broad/vague and ambiguous no-solicitation/no-distribution rules.(c) Threatening employees with the enforcement ofthe above rules.(d) Polling employees with regard to their grievancesconcerning wages, hours, and working conditions, andcreating the impression that such grievances would besatisfied in order to discourage employee support for theUnion.(e) Granting wage and fringe benefit increases to em-ployees in order to discourage their support for theUnion.4. Respondent violated Section 8(a)(3) and (I) bytaking the following actions against the below-namedemployees because of their union activities:(a) Discharging and thereafter refusing to reinstate em-ployee Hammond.(b) Reprimanding or issuing written warnings to thefollowing employees:BishopSherrillBitzerLuhrsHammond5. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.6. Except as specifically found above, Respondent hasnot violated the Act.7. The objections found to be meritorious in the sec-tion entitled "The Union's objections to the Election,"supra, constitute grounds for setting aside the election inCase 27-RC-5934.On the basis of the foregoing findings of fact, conclu-sions of law, and upon the entire record in this case, andpursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended:ORDER37The Respondent, Presbyterian/St. Luke's MedicalCenter, Denver, Colorado, its officers, agents, successors,and assigns, shall:1. Cease and desist from:(a) Promulgating, maintaining, or enforcing any rule,regulation, or other prohibition against employees whosolicit on behalf of any labor organization on hospitalpremises and in other than immediate patient care areasand in specifically identified areas where employee solici-tation has an unreasonable effect on patient care, duringemployees' nonworking time by means other than aclear, unambiguous rule limiting or prohibiting solicita-tion.(b) Threatening or warning employees about violationsof no-solicitation rules not in conformance with item I(a) supra.37 In the event no exceptions are filed as provided by Sec. 1024b ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall. as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order. and all objections theretoshall be deemed s'aived for all purposes.III DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c) Interrogating employees concerning their union orother protected concerted activities.(d) Polling employees by means of a survey concern-ing their grievances regarding wages, hours, and work-ing conditions and creating the impression that suchgrievances could be satisfied in order to discourage em-ployee support for St. Luke's Federation of Nurses andHealth Professionals or any other labor organization.(e) Granting wage and fringe benefit increases to em-ployees in order to discourage employee support for anylabor organization.(f) Discharging employees because of their union ac-tivities.(g) Reprimanding or warning employees because oftheir union/protected concerted activities.(h) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Offer Lauren Hammond full reinstatement to herformer job or, if said job no longer exists, to substantiallyequivalent employment, without prejudice to her senior-ity and other rights and privileges, and make her whole,with interest, in the manner set forth in the section ofthis Decision entitled "The Remedy."(b) Rescind and expunge from employee personnel re-cords the written warnings to/reprimands of, and all ref-erences thereto, the following employees:Harlan BishopMarcia SherrillKathy BitzerSharon LuhrsLauren Hammond(c) Rescind any and all rules restricting employee so-licitation which are not clearly and unambiguouslyworded and which limit employee solicitation to timesother than working time and to areas other than immedi-ate patient care areas and specifically identified areaswhere employee solicitation has an unreasonable effecton patient care.(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay dueand to otherwise insure compliance with this Order.(e) Post at its St. Luke's Hospital facility copies of theattached notice marked "Appendix."38Copies of saidnotice, on forms provided by the Regional Director forRegion 27, after being duly signed by Respondent's rep-resentative, shall be posted by Respondent's immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by to insure thatsaid notices are not altered, defaced, or covered by anyother material.(f) Notify the Regional Director for Region 27, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHER RECOMMENDED that the Union's ojec-tions to the election held by the Board in Case 27-RC-5934 which were found meritorious in the section of thisDecision entitled "The Union's Objections to the Elec-tion" be sustained, that the results of said election be setaside, and that said case be remanded to the RegionalDirector for Region 27 for the purpose of conducting anew election at such time as he deems the circumstancespermit the free choice of a bargaining representative andwith a notice of election consistent with the section ofthis Decision entitled "The Union's Objections to theElection," including the requirement of complete em-ployee names, as available, in any election eligibility listsubsequently required.38 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."112